Plaintiff filed a bill to cancel, on the ground of fraud, a life insurance policy issued to defendant's husband payable to her. There was decree for plaintiff, and defendant appeals.
The insured, in his application, represented he had not consulted a physician in five years prior to making such application. Plaintiff proved he did so consult a physician, and defendant recalled the witness and sought to prove that the insured's infirmity impaired his health to a minor extent only. The insured —
"concealed a material fact by a false representation. The insurer had a right to know that he had consulted a physician, the application called for such knowledge, and if it had been imparted the insurer could have made investigation. * * * The false statement bore a direct relation to acceptance of the risk and the hazard assumed by the insurer."Bellestri-Fontana v. Life Insurance Co., 234 Mich. 424.
The decree of the trial court is affirmed.
WIEST, C.J., and BUTZEL, CLARK, McDONALD, SHARPE, NORTH, and FEAD, JJ., concurred.